United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4156
                                    ___________

Ronald Laman Seals,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Douglas Markley,                         *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: May 26, 1998
                               Filed: June 2, 1998
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Missouri inmate Ronald Laman Seals appeals the district court&s1 order granting
defendant&s motion for summary judgment. After careful review of the record and the
parties& briefs, we conclude that the district court correctly granted judgment in favor
of defendant. Accordingly, we affirm. See 8th Cir. R. 47B.




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-